This was an action for damages brought by plaintiff against defendant for negligence in transporting forty-six mules from National Stock Yards, Ill., to Goldsboro, N.C.
The issues submitted to the jury and their answers thereto were as follows:
"1. Were the mules of the plaintiff injured by the negligence of the defendant railroad company? Answer: Yes.
"2. In what amount, if any, is defendant indebted to plaintiff? Answer: $633.00, with interest."
The court below charged the jury clearly and accurately the law of actionable negligence applicable to the facts in the case.
From a careful reading of the record we can find no prejudicial or reversible error.
The action is similar and tried in accordance to the law as set forth inFarming Co. v. R. R., 189 N.C. 63. The same principle is set forth in C. O. R. R. Co. v. Thompson Mfg. Co., 270 U.S. 416, 70 L.Ed., 659.
No error.